Order filed October 26, 2017




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-17-00282-CR
                                   ___________

                     EZEQUIEL ALVAREZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 26240A


                                   ORDER
      Ezequiel Alvarez was represented by retained counsel, Sam Mehaffey, at trial.
Alvarez filed a pro se notice of appeal and has also filed a request for the
appointment of counsel. Alvarez asserts that he cannot afford an attorney. We abate
this appeal.
      We remand the cause to the trial court so that it may determine the following:
     1. Whether Alvarez desires to prosecute his appeal;
     2. Whether Alvarez is indigent;
      3. If not indigent, whether Alvarez has retained counsel for this appeal; and
      4. If indigent, whether Alvarez desires to have counsel appointed to represent
         him in this appeal or whether, after being warned of the dangers and
         disadvantages of self-representation, Alvarez competently and intelligently
         chooses to exercise the right to represent himself.

If it is determined that Alvarez is indigent and desires to have counsel appointed, the
trial court is directed to appoint counsel for this appeal. If it is determined that
Alvarez is indigent and is exercising his right to represent himself, the trial court
must develop evidence as to whether Alvarez’s decision to proceed without counsel
is knowingly and intelligently made. See Faretta v. California, 422 U.S. 806 (1975);
Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v. State, 739
S.W.2d 341, 345 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780, 783–86
(Tex. Crim. App. 1976).
      We note that Alvarez need not appear in person at the hearing and that the trial
court may permit him to appear via telephone. The trial court is directed to enter
findings of fact and conclusions of law, if necessary, and to make any appropriate
recommendations to this court.
      The clerk of the trial court is directed to prepare and forward to this court a
clerk’s record containing any findings, recommendations, or orders of the trial court.
If a hearing is held, the court reporter is directed to prepare and forward to this court
the reporter’s record from the hearing. The records are due to be filed in this court
on or before November 27, 2017.
      The appeal is abated.


October 26, 2017                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                            2